DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Its acknowledged that claims 1, 3-5, 7, 10, 11, 13-20 were amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 11, 12, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran et al. (US 20210264253 A1) in view of Anand et al. (US 20140129536 A1).

Regarding claim 1, Damodaran et al. (US 20210264253 A1) discloses the following except for 
a computer-implemented method, comprising: at a semantic engine: receiving a similarity request from a client device, the similarity request including contextual data about a primary content item, at least by (paragraph [0026, 0031] which discloses incident similarity engine (e.g. a semantic engine) and received search (e.g. similarity request) from support staff where the searches are describes as a problem query/phrase derived from the problem description (e.g. contextual data about a primary content item);
determining a vector number for the primary content item using the contextual data, at least by (paragraph [0033] describes how the distance between distance between the description (e.g. contextual data) of the tickets in the ticket corpora repository 108 and the problem query (e.g. the primary content item) are calculated using Levenshtein distance and Euclidean distance, (Levenshtein distance and Euclidean distance is known to calculate corresponding vectors for the two strings being compared), as such, by disclosing the use of Levenshtein distance and Euclidean distance to determine the distant between tickets in the ticket corpora repository 108 and the problem query (e.g. the primary content item), vectors are provided for both the primary content item and candidate content items.)

 retrieving vector numbers for the  at least by (paragraph [0033] describes how the distance between distance between the description (e.g. contextual data) of the tickets in the ticket corpora repository 108 and the problem query (e.g. the primary content item) are calculated using Levenshtein distance and Euclidean distance, (Levenshtein distance and Euclidean distance is known to calculate corresponding vectors for the two strings being compared), as such, by disclosing the use of Levenshtein distance and Euclidean distance to determine the distant between tickets in the ticket corpora repository 108 and the problem query (e.g. the primary content item), vectors are provided for both the primary content item and candidate content items.)
computing a distance between the vector number of the primary content item and the vector number  at least by (paragraph [0033-0033] “similarity engine 114 computes pairwise text distance between the description of the tickets in the ticket corpora repository 108 and the problem query. Levenshtein distance and Euclidean distance are two examples of text distance metrics that can be utilized.”)
ranking the candidate content items based of the subset of candidate content items computed distance from the primary content item, at least by (paragraph [0035] discloses a subset of one or more issues (e.g. candidate content items ) identified to match and only providing the top three and further describes a ranking of the top three similar issues based on the computed distance, “issue 1 (“order not processing”, 99% match); issue 2 (“receipts not printing”, 97% match); and issue 3 (“kiosk order issue”, 95% match).”)
and selecting at least a subset of the ranked candidate content items as similar content items and communicating the selected subset of the ranked candidate content items to the client device for display on a display of the client device, at least by (paragraph [0035] “the ticket server 106 provides, to the service device 102, a subset of the one or more issues identified… ticket server 106 can find five issues that are similar to the problem query but only provides the top three issues”)
While Damodaran describes the ability to select a subset of issues such as the top 3 issues (subset of candidate content items) from 5 matching issues (e.g. set of candidate content items) as shown above.  Damodaran does not first select a subset of candidate items from a set of candidate content items and subsequently retrieve vector numbers for the selected subset of candidate items; [and] computing a distance between the vector numbers of the primary content item and the vector of each candidate content item of the subset of candidate content items” as claimed.
However Anand teaches the above limitation at least by (paragraph [0041] which describes searching for incidents with matching keyword and time constraint extracted from the input incident, and the returned results are interpreted as the subset of select a subset of candidate items from a set of candidate content items based on matching keyword and time constraint (e.g. contextual data).  This is similar to the filtering step described in Applicant’s specification para. 0098 related to filtering issues related to time “selecting issues that match… parameters such as last update date”).  Then in paragraph [0043-0046], Anand describes calculating a similarity score for each of the returned incident results based on a similarity calculation between the vectors of the input incident and each of the returned incident results (e.g. retrieve vector numbers for the selected subset of candidate items; [and] computing a distance between the vector numbers of the primary content item and the vector of each candidate content item of the subset of candidate content items).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Anand into the teaching of Damodaran because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of filtering irrelevant results as taught by Anand in para. 0047.
As per claim 2 claim 1 is incorporated and Damodaran further discloses:
wherein the contextual data includes a similarity request type, the similarity request type being at least one of a request for identifying similar content items to a content item being created by a user, or a request for identifying similar content items to a content item currently being viewed by the user, at least by (paragraph [0022] describes newly created tickets and existing tickets (open/closed tickets) that can be searched, but does not differentiate the similarity request type as described above.
However, Anand et al. (US 20140129536 A1) at paragraph [0061] describes a triggering event where a new ticket is received and searches for a similar ticket (e.g. identifying similar content items to a content item being created by a user), or a user can enter a ticket or selects a ticket, and the system classifies the ticket and can view co-occurring tickets related to the entered/selected ticket (e.g a request for identifying similar content items to a content item currently being viewed by the user).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Anand into the teaching of Damodaran as they related to determining and retrieving similar documents and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of predicting potential problems based on the correlated group of incidents with causes as taught by Anand in Abst.
As per claim 4 claim 1 is incorporated and Damodaran further discloses:
wherein the primary content item is a primary issue managed by an issue management system, and the contextual data includes at least one of an issue identifier, a project identifier or a tenant identifier, at least by (paragraph [0024-0025] which describes stored tickets managed by the ticket managing engine that stores qualities or fields kept for each imported ticket includes a ticket identification number, a category, a subcategory, a short description, a long description, a user activity, a resolution, a ticket status, an SLA status, and dates and times associated with the user activity, the resolution, the ticket status, and the SLA status.
Anand et al. (US 20140129536 A1) further discloses a project identifier and a tenant identifier at least by paragraph [0065] describes a ticket attribute to include: reporter_id, reporter_group, (e.g. tenant identifier ) and problem_id, category_id, category type, category_name, category_full_nam (e.g. a project identifier)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Anand into the teaching of Damodaran as they related to determining and retrieving similar documents and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of predicting potential problems based on the correlated group of incidents with causes as taught by Anand in Abst.
As per claim 5 claim 4 is incorporated and Damodaran fails to discloses:
wherein selecting the subset of candidate content items comprises selecting the subset of candidate content item based further on the project identifier and the tenant identifier.
However, Anand et al. (US 20140129536 A1) further discloses the above limitations at least by at least by (paragraph [0041] which selects a subset of candidate content items based on a time constrain, paragraph [0047] which selects a subset of candidate content items based on the ticket attributes, and paragraph [0065] describes a ticket attribute to include: reporter_id, reporter_group, (e.g. tenant identifier ) and problem_id, category_id, category type, category_name, category_full_nam (e.g. a project identifier)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Anand into the teaching of Damodaran as they related to determining and retrieving similar documents and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of predicting potential problems based on the correlated group of incidents with causes as taught by Anand in Abst.
As per claim 6 claim 4 is incorporated and Damodaran discloses:
wherein the contextual data further includes a field indicating a status of the primary issue, at least by (paragraph [0025] “a ticket status, an SLA status, and dates and times associated with the user activity, the resolution, the ticket status, and the SLA status”)
As per claim 7 claim 6 is incorporated and Damodaran discloses:
wherein selecting the subset of candidate content items comprises selecting subset of candidate content items based on the status of the primary issue, at least by (paragraph [0041] which selects a subset of candidate content items based on a time constrain, paragraph [0061] which discloses a subset of candidate content items are identified basted on the resolution quality of the content items where the resolution is relates to the status of the ticket (see para. 0025).

Claims 11, 12, 14-16 recite equivalent claim limitations as claims 1, 2, 4-7 above, except that they set forth the claimed invention as a non-transitory computer readable media; Claims 20 recite equivalent claim limitations as claims 1 above, except that they set forth the claimed invention as a system; as such they are rejected for the same reasons as applied hereinabove. 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran, Anand further in view of Baker et al. (US 9436747 B1).
As per claim 3 claim 2 is incorporated and Damodaran further discloses:
wherein selecting the subset of candidate content items comprises identifying the candidate content items based on rules, the rules selected based on the similarity request type,
However, Anand et al. (US 20140129536 A1) the above limitation at least by (paragraph [0041] which selects a subset of candidate content items based on a time constrain (e.g. rule) or at paragraph [0061] describes a triggering event where a new ticket is received and searches for a similar ticket (e.g. identifying similar content items to a content item being created by a user), or a user can enter a ticket or selects a ticket, and the system classifies the ticket and can view co-occurring tickets related to the entered/selected ticket (e.g a request for identifying similar content items to a content item currently being viewed by the user (e.g. rule)), but fails to describe request type.
Furthermore Baker et al. (US 9436747 B1) discloses the ability to provide different query rules based on different query templates (e.g. request type) to identify similar document (see col. 7 lines 44-65).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Anand and Baker into the teaching of Damodaran as they related to determining and retrieving similar documents and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of predicting potential problems based on the correlated group of incidents with causes as taught by Anand in Abst, and further provide different query template for targeting specific element of a document as taught by Baker.

Claim 13 recite equivalent claim limitations as claim 3 above, except that they set forth the claimed invention as a non-transitory computer readable media, as such they are rejected for the same reasons as applied hereinabove. 

Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran in view of Lacesse (US 20110258227 A1).
As per claim 8 claim 1 is incorporated and Damodaran fails to disclose:
wherein determining the vector number for the primary content item comprises: determining whether the primary content item has to be vectorized; upon determining that the primary content item has to be vectorized, generating the vector number for the primary content item.
However, Lacesse (US 20110258227 A1) discloses the above limitation at least by (paragraph [0067 and 0073] which describes static document vectors associated with documents which are already stored in the database and therefore the vectors can be retrieved from the database and does not need to be vectorized, and dynamic document vectors created from documents that needs to be vectorized that are not stored in the database.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lacesse into the teaching of Damodaran as they related to determining and retrieving similar documents and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose reduce the time required for finding relevant documents in a document database as taught by Lacesse in para. 0053.
As per claim 9 claim 1 is incorporated and Damodaran fails to disclose:
wherein determining the vector number for the primary content item comprises: determining whether the primary content item has to be vectorized; upon determining that the primary content item does not have to be vectorized, retrieving the vector number for the primary content item from a vector database.
However, Lacesse (US 20110258227 A1) discloses the above limitation at least by (paragraph [0067 and 0073] which describes static document vectors associated with documents which are already stored in the database and therefore the vectors can be retrieved from the database and does not need to be vectorized, and dynamic document vectors created from documents that needs to be vectorized that are not stored in the database.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lacesse into the teaching of Damodaran as they related to determining and retrieving similar documents and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose reduce the time required for finding relevant documents in a document database as taught by Lacesse in para. 0053.

Claims 17 and 18 recite equivalent claim limitations as claims 8 and 9 above, except that they set forth the claimed invention as a non-transitory computer readable media, as such they are rejected for the same reasons as applied hereinabove. 

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damodaran in view of Spehr et al. (US 20160062998 A1).
As per claim 10 claim 1 is incorporated and Damodaran fails to disclose:
wherein the similarity request further includes an instruction indicating a maximum number of similar content items to be received as part of a response; and wherein a number of ranked candidate content items in the subset of the ranked candidate content items is determined based on the maximum number of similar content items to be received as part of the response, at least by (paragraph [0038] “ticket server 106 provides a subset of the one or more resolutions to the service device 102. For example, the one or more resolutions can include six resolutions, but the ticket server 106 provides a top two or a top three resolutions from the six resolution”, which describes receiving a subset number of ranked similar issues as part of the response, but does not describe indicating a maximum number of similar issues to be received as part of a response)
However, Spehr et al. (US 20160062998 A1) discloses the above limitation at least by (paragraph [0034] which describes other information that can be included in the query request, one of which is “a desired maximum number of results indicating the maximum number of search results that should be returned in response to the query”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Spehr into the teaching of Damodaran as they related to determining and retrieving similar documents and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose indicating the maximum number of search results that should be returned in response to the query as taught by Spehr.

Claims 19 recite equivalent claim limitations as claims 10 above, except that they set forth the claimed invention as a non-transitory computer readable media, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/
Primary Examiner, Art Unit 2152                                                                                                                                                                                                 10/3/2022